Dear Mr. Holtkamp:
You submitted the following question to this office for response:
  [W]hether negotiation meetings between the City of Kansas City and the International Association of Fire Fighters, Local 42, for the purpose of negotiating a memorandum of understanding pursuant to section 105.520, RSMo, can be closed meetings pursuant to sections 610.010 through  610.035, RSMo (the "Sunshine Law").
Section 105.520 provides that certain public employees, by an exclusive bargaining representative, shall have the right to present proposals relative to salaries and other conditions of employment to a public body, and that the public body or its designated representative "shall meet, confer and discuss such proposals" with the exclusive bargaining representative. "Upon the completion of discussions, the results shall be reduced to writing and be presented to the appropriate administrative, legislative or other governing body in the form of an ordinance, resolution, bill *Page 2 
or other form required for adoption, modification or rejection." Section 105.520, RSMo.
The plain language of Section 105.520 contemplates a two-step process for employment proposals between certain public employees and a public body: (a) discussion of the proposals and (b) adoption, modification or rejection of the proposals. This two-step process in Section 105.520 is significant for purposes of considering the ability of the public body to close meetings because Section 610.021 also distinguishes along the same lines for permissible closed meetings.
Section 610.021(12) provides that a public governmental body such as the City of Kansas City can close meetings, records and votes, to the extent they relate to "a negotiated contract until a contract isexecuted, or all proposals are rejected." Section 610.021, RSMo (emphasis added). A plain reading of Sections 105.520 and 610.021(12) establishes that the discussion step or negotiations of Section 105.520
can proceed in a closed meeting, but once the written terms or proposals are presented to the governing body for adoption, modification or rejection, in an ordinance, resolution or bill, the meeting can no longer be closed.
                               CONCLUSION
Negotiation meetings between the City of Kansas City and the International Association of Fire Fighters, Local 42, for the purpose of negotiating a memorandum of understanding pursuant to Section 105.520, can be closed pursuant to Sections 610.010 through 610.035. However, when the written proposals are subject to adoption, modification or rejection by the governing body, the meeting can no longer be closed.
Very truly yours,
                                             _________________________ CHRIS KOSTER Attorney General *Page 1